UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7920


JAMES H. DILLINGHAM, III,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,     Virginia   Department   of
Corrections,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00200-AWA-DEM)


Submitted:   April 29, 2014                  Decided:   May 13, 2014


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James H. Dillingham, III, Appellant Pro Se. Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James H. Dillingham, III, seeks to appeal the district

court’s orders accepting the recommendation of the magistrate

judge and dismissing his 28 U.S.C. § 2254 (2012) petition as

untimely    and     denying       his       Fed.     R.   Civ.     P.    59(e)     motion     for

reconsideration.          The orders are not appealable unless a circuit

justice    or    judge    issues        a    certificate         of     appealability.         28

U.S.C. § 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).              A certificate of appealability will not

issue     absent     “a    substantial             showing        of    the   denial     of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating             that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El         v.     Cockrell,      537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Dillingham         has     not          made       the        requisite     showing.



                                                 2
Accordingly, we deny a certificate of appealability, deny leave

to proceed in forma pauperis, and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                    DISMISSED




                                     3